Citation Nr: 0026188	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-33 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
mechanical low back pain and lumbosacral strain.

2.  Entitlement to an increased rating for mechanical low 
back pain and lumbosacral strain, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1990 to June 1991.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The record reveals that the veteran failed to report for a 
requested hearing before a hearing officer at the RO and she 
failed to report for a requested hearing before a veterans 
law judge.  Accordingly, the veteran's claims will be 
considered without the benefit of such hearings.

The claim for an increased rating for mechanical low back 
pain and lumbosacral strain is the subject of a Remand 
following the Order section of this decision.


FINDING OF FACT

Actual improvement of the veteran's low back disability under 
the ordinary conditions of life and work was not demonstrated 
based on a May 1997 VA examination which did not adequately 
evaluate the veteran's disability.


CONCLUSION OF LAW

Restoration of a 20 percent rating for mechanical low back 
pain and lumbosacral strain is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 4.2, 4.10, 4.13 
(1999); Brown v. Brown, 5 Vet.App. 413 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

By a rating decision in July 1993, service connection was 
established for mechanical low back pain, status post 
musculoskeletal strain of the lumbosacral spine.  An initial 
rating of 10 percent was assigned effective from March 16, 
1993.  The evaluation for the service-connected disability at 
issue was increased to 20 percent, effective March 25, 1994.  
The rating decision on appeal reduced the evaluation to 
noncompensable effective January 1, 1998.

The rating decision which awarded an increased 20 percent 
rating effective from March 25, 1994 was based on the 
evidence then of record which included reports of VA 
examinations in July 1994 and August 1995, as well as VA 
outpatient clinical progress notes dated from November 1994 
to July 1995.  The VA outpatient clinical progress notes 
reflect complaints of low back pain, increased by cold 
weather.  It was noted she took medication for pain.  
Physical examinations repeatedly noted tenderness over the 
lumbosacral spine, including the sacroiliac joint.  On VA 
examination of the spine in July 1994, the veteran complained 
of increasing low back pain since service, which was 
aggravated by activity and relieved by rest.  Physical 
examination revealed limitation of back flexion to 40 
degrees, backward extension limited to 30 degrees, right and 
left lateral flexion limited to 30 degrees, and rotation in 
either direction limited to 30 degrees.  On VA examination of 
the spine in August 1995, the veteran complained of daily 
back pain, characterized as a level 5 on a scale of one to 
10, improved to level 4 with Tylenol.  She complained the 
pain interfered with working as a waitress and with sleeping, 
and was increased if she worked a lot.  Physical examination 
revealed forward flexion limited to 70 degrees, backward 
extension limited to 40 degrees, left lateral flexion of 40 
degrees, right lateral flexion of 45 degrees, and right and 
left rotation limited to 30 degrees.  It was reported she had 
minimal pain with forward flexion and backward extension. 

The veteran submitted a reopened increased rating claim in 
1997.  Private medical records dated from September 1995 to 
May 1997 reflect the veteran was seen on multiple occasions 
for complaints other than referable to the disability at 
issue.

A statement from the veteran's employer, dated in May 1997, 
indicated that over the past year, the veteran's health 
problems, including low back pain, had made her quite 
undependable.  It was reported that the veteran had been 
accommodated by having her work short shifts, and only on two 
evenings a week.  She was otherwise on an on-call status to 
give her more hours when she was able.

A May 1997 VA examination report provides a brief history of 
the veteran's back injury and disability during service.  It 
was noted she complained she had loss of sleep due to back 
pain.  The examiner noted that the veteran did not limp, had 
no postural abnormalities and had no fixed deformities.  
Musculature of the back was well developed and range of 
motion measurements of the lumbar spine were forward flexion 
to 90 degrees, backward extension to 30 degrees, right and 
left lateral flexion to 40 degrees, and right and left 
rotation to 30 degrees.  The examiner noted no objective 
evidence of pain on motion.  The diagnosis was mechanical 
back pain syndrome, with no radiculopathy and no spinal 
stenosis.  The examiner stated that most of the pain appeared 
to be muscular in origin.

The veteran maintains that her back disability has not 
improved and that it was improper to reduce her low back 
disability rating from 20 percent to noncompensable.  The 
provisions 38 C.F.R. § 4.1 provide that it is essential that 
both in the examination and in the evaluation of disability, 
that each disability be viewed in relation to its history.  
Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any 
rating reduction case, not only must it be determined that an 
improvement in an disability has actually occurred, but also 
that improvement in a disability actually reflects 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  The burden of proof is 
on VA to establish that a reduction is warranted by a 
preponderance of the evidence.  Kitchens v. Brown, 7 Vet. 
App. 320 (1995).  Furthermore, 38 C.F.R. § 4.13 requires that 
a rating reduction must be based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability, and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  See Brown v. Brown, 5 Vet. App. 413 
(1993).

The Board is of the opinion that the May 1997 examination was 
inadequate for the purpose of reducing the veteran's low back 
disability evaluation.  The May 1997 VA examiner failed to 
indicate whether the veteran's low back disability had 
improved in relation to her functioning in her normal 
activities and at work.  Post service medical records 
indicate that the veteran reported increased back pain when 
working.  The claims file also includes a May 1997 letter 
from the veteran's employer indicating that the veteran's low 
back pain had made her undependable at work.  The provisions 
of 38 C.F.R. §§ 4.2 and 4.10 provide that a rating may not be 
reduced unless it is determined that not only has an 
improvement in a disability actually occurred, but also that 
the improvement in a disability actually reflects improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work.  Id. 

Furthermore, the May 1997 examination failed to take into 
consideration whether the veteran experienced increased pain, 
reportedly muscular in origin, during flare-ups due to her 
low back disability.  Accordingly, the Board finds that the 
May 1997 VA examination is inadequate in that it does not 
allow a determination as to whether the veteran has actual 
improvement of the disability at issue under the ordinary 
conditions of life and work, to include functional loss due 
to pain on use during flare-ups.  See 38 C.F.R. § 4.40 (1999) 
and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Since the evidence upon which the reduction of the veteran's 
low back disability was based was inadequate, the reduction 
was not proper and restoration of the veteran's 20 percent 
rating for mechanical low back pain and lumbosacral strain is 
warranted.


ORDER

Restoration of a 20 percent rating for mechanical low back 
pain and lumbosacral strain is granted, subject to the law 
and regulations governing the payment of monetary benefits.


REMAND

The veteran maintains that she is entitled to an increased 
rating for her low back disability.  As noted above, the most 
recent VA examination for rating purposes, performed in May 
1997, was inadequate as to a determination of functional loss 
due to pain, including on use during flare-ups.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:


1.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment or examination, of all 
health care providers, both VA and non-
VA, who have provided recent treatment or 
examination for her low back disability.  
After obtaining any necessary 
authorization, the RO should request 
copies of the records of such identified 
treatment or examinations which are not 
currently of record.  

2.  The veteran should then be scheduled 
for examinations by a board certified 
orthopedist, if available.  The claims 
file should be provided to the examiners 
prior to examination and the examiners 
should make a thorough review of the 
veteran's medical history.  The examiners 
should specifically note in the report 
whether or not a review of the veteran's 
medical history has been made.  The 
examiners should describe the nature and 
extent of the veteran's service-connected 
low back disability.  All indicated tests 
and studies, including range of motion 
studies in degrees, should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
orthopedic examiner should be requested 
to identify any objective evidence of 
pain and all functional loss due to pain.  
The orthopedic examiner should 
specifically indicate the ranges of back 
motion performed without pain and the 
range of motion accompanied by pain.  
This examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The examiners 
should also provide an opinion concerning 
the impact of the service-connected low 
back disability on the veteran's ability 
to work.  All identified back 
disabilities should be noted.  
Manifestations of any identified 
nonservice-connected back disability 
should be distinguished from the 
manifestations of the service-connected 
back disability.  The rationale for all 
opinions expressed should be explained. 

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, and if not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for an increased rating 
for a low back disability.  In 
readjudicating the claim the RO should 
consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration.  
38 C.F.R. § 3.321(b).

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until she is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 4 -


